DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: applicant does not provide any reference characters for the structures claimed in claim 6.  It is hard to determine which parts of the invention correspond to the language used in claim 6.  Please provide reference characters for the claimed subject matter in both the written description and the drawings.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claim 6 must be shown and reference characters should be given for “two collar portions extending upwardly,” “the upper horizontal margin,” and “a connection portion” extending between, or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 10 and 11 objected to because of the following informalities:  in claim 10 applicant uses the term “ring peak sections” and then switches to “ring peak portions” in claim 11.  Other claims should be inspected closely for consistent use of claim terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 16, it is not clear if the collar is located a distance from the top or from the bottom of the container.  Applicant only claims that the distance is 50 to 100% or 60 to 95% OF the distance from the top to the bottom, but then never states where that distance is measured.  Is the 60% to 95% of the distance between the top and bottom measured from the top or the bottom.  For example if the distance from the top to the bottom is 10 units, then 60% of that distance is 6 units, but where is that 6 units measured?  For the purposes of examination the claims are interpreted to mean that the collar is located at a distance from the bottom of the bucket.

Claims 6 and 12 recite the limitation "said upper horizontal margin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the horizontal margin" in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claim.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sevinc (DE 202013007410 U1) in view of Sorron (US 2,620,006).
Regarding claim 1, Sevinc teaches a bucket comprising: 
a bucket body at 16 including an upstanding continuous sidewall, a bottom wall, an open top, an interior, and an exterior surface, fig. 1; 
a collar at 30, fig. 3 extending outwardly from said exterior surface and around the perimeter of said bucket body, wherein said collar includes upstanding (openings at 32); 
a channel (folded over part 30 outside 36) on said exterior surface of said bucket body and adjacent said collar; and
a handle 12 comprising first and second ends, wherein said first and second ends are inserted into said upstanding openings fig. 1.
Sevinc further teaches a load distribution element 34 that the handle is engaged with, fig. 3.
Sevinc does not teach that the load distribution element is a ring.  
Sorron is analogous art in regard to buckets at 1 with a collar at 2 and channel within the collar.  Sorron further teaches a metal ring at 5 for providing reinforcement to the bucket, col. 1: 10-15, fig. 2.  In a second embodiment, Sorron also teaches a segmented reinforcement element engaged within the channel in fig. 3, showing that a segment and a full ring are known alternatives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the segmented reinforcement part of Sevinc to be a ring as per the teaching of Sorron since a ring would distribute the forces around a larger surface area and further since the substitution of one known reinforcement means for another results in an expected result of providing a load distribution for the handle.
Sevinc as modified above results in the handle being pivotably engaged to said ring.
If the openings of Sevinc are not interpreted as slots, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle openings 32 of Sevinc with slotted handle openings as known in the art in order to allow the handles to be removed for stacking purposes. 

Regarding claim 2, Sevinc further teaches that a cross section of said bucket body is circular, fig. 1.

Regarding claim 3, the collar of Sevinc extends outwardly around the perimeter of said bucket body, fig. 1 and 2.

Regarding claims 4 and 5, Sevinc further teaches that the collar comprises an open bottom facing toward the bottom wall of said bucket body forming an annular channel between the exterior surface of the bucket body and the annular collar, fig. 3.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic (US 8210391) in view of Curtis (US 2494507) and Sevinc (DE 202013007410 U1).
Regarding claim 1, Luburic discloses/teaches a bucket comprising: 
a bucket body 14, fig. 1, including an upstanding continuous sidewall, a bottom wall, an open top, an interior, and an exterior surface; 
a collar 25 extending outwardly from said exterior surface and around the perimeter of said bucket body, wherein said collar includes upstanding slots at 40; 
a channel on said exterior surface of said bucket body and adjacent said collar (formed by downwardly sloping collar, col. 3: 50-end (satellite rings are angled downward); 
and a handle, (col. 4: 20-25, not shown) comprising first and second ends (that go in bail ears 32), wherein said handle first and second ends are inserted into said upstanding slots, col. 4: 20-25, fig. 3 and 5.
Luburic does not teach a ring engaged with the channel.
Curtis teaches a bucket 10 with a channel within bead 12 where the channel houses a reinforcing wire 13 to strengthen the channel, col. 3: 1-10.  The channel has an inverted U-shape at 14 where the ends of a bail handle are attached, fig. 1 and 4.  
Sevinc teaches a bucket at 14, fig. 1 with a load distribution element 34 inside a channel formed by a collar where the handle is engaged with the distribution element , fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bucket of Luburic to include a reinforcing ring that engages with a bail handle in the channel formed by collar at 25 as per the teaching of Curtis in order to providing a load distribution for the handle as taught by Sevinc since the ring would distribute the forces around a larger surface area.
Luburic as modified above results in a ring engaged with said channel and a bail handle that is pivotably engaged to said ring.

Regarding claim 2, the cross section of the bucket of Luburic is circular, fig. 1.

Regarding claim 3, the collar of Luburic is annular, fig. 4, extending around the perimeter.

Regarding claims 4 and 5, the collar of Luburic comprises an open bottom facing toward the bottom wall of the bucket body forming an annular channel between the exterior surface of the bucket body and the annular collar, fig. 8.

Regarding claim 6, Luburic further teaches that the upstanding slots of the annular collar are defined by a boarder at 36 comprising two collar portions extending upwardly, fig. 5 above a horizontal margin of the annular collar and a connection portion extending between the upper ends of the upwardly extending collar portions , annotated fig. 1.

    PNG
    media_image1.png
    462
    643
    media_image1.png
    Greyscale


Regarding claims 7 and 8, as seen in figs 5 and 6, the border defining the axially aligned upstanding slots also defines a continuous channel between said exterior surface of said bucket body and an inner surface of said collar facing said exterior surface of said bucket body, the walls of the border extend up from the collar and have an opening in between that is continuous with the channel formed by the downward sloping channel, best seen in fig. 5 of Luburic.

Regarding claim 9, the ring of Luburic as modified above is circular since the ring matches the shape of the channel and the channel is circular.  The ring of Lubruric as modified above is positioned within the channel as taught by Curtis and Sevinc, as applied above. 

Regarding claims 10-12, the ring of Luburic as modified by Curtis comprises at least two semicircular sections at 14 and at least two axially aligned ring peak sections that extend upwardly from an upper horizontal margin of said ring and further where the ring peak sections 

Regarding claim 13, Luburic teaches a bail handle, the handle is not shown, however it is well known that bail handles have a substantially arcuate shape, for example see bail handle at 32 in fig. 1 of Curtis.

Regarding claims 15 and 16, Luburic further teaches that the collar at 25 is located at a distance from the bottom wall that is between about 60% to about 95% of said distance from said bottom wall to said open top, fig. 1.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luburic and Curtis and Sevinc as applied to claim 12 above, and further in view of Perkins (US 6257440).
Regarding claims 13 and 14, the references applied above teach all of claim 12, as applied above.  Luburic generically teaches a bail handle but no handle is shown.  
Perkins is analogous art in regard to a bucket 200 with a collar 220 having slots 224 for attachment of a handle 22, fig. 1, 6 and 7.  Perkins further teaches that the handle has an arcuate shape, fig. 1, and a gripping region at 40 with arms extending from opposite ends of the gripping regions and first and second ends at 50, fig. 2.  The gripping region of Perkins provides a rotatable handgrip that avoids pinching of a user’s hand and provides a convenient gripping surface, col. 1: 40-60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bail handle of Lubric with an arcuate bail handle . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Luburic and Curtis and Sevinc as applied to claim 12 above, and further in view of Arshinoff et al. (US 6712233).
regarding claim 17, the references applied above teach all of claim 1, as applied above. The references applied above do not teach that a cross section of said bucket body is square.  The bucket of Luburic is shown as being circular, fig. 1 and teaches that buckets and pails are known and used in a variety of shapes and sizes, col. 1: 10-12.  
Arshinoff is an example of a bucket having a square cross-section, fig. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of Luburic to have a square cross-section in order to pack multiple buckets side by side with a more efficient use of storage space and so the container does not roll when placed on its side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799